appeal. To date, appellant has not responded to this court's order.
                Accordingly, as it appears that appellant has abandoned this appeal, we
                            ORDER this appeal DISMISSED.'



                                                             /                            J.
                                                           Hardesty




                                                           Parraguirre


                                                             Col-vutry7.'                 J.
                                                           Cherry
                                                             lerry


                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Kathy A. Hardcastle, Senior Judge
                     Ivan A.O.
                     Veronica Lea Burris-Valentine
                     Eighth District Court Clerk




                     "In light of our order, we deny as moot respondent's August 9, 2013,
                motion to dismiss this appeal on other grounds.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A